Appellate Case: 22-5020     Document: 010110756228        Date Filed: 10/20/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 20, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 22-5020
                                                    (D.C. No. 4:21-CR-00144-GKF-1)
  ANDREW GIBBS, a/k/a Andrew Lee                               (N.D. Okla.)
  Gibbs,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

        This matter is before us on the parties’ Joint Motion to Remand. The parties

 agree that the district court constructively amended the indictment via a jury

 instruction defining sexual contact, and Appellant Andrew Gibbs is entitled to relief

 for plain error.

        Upon consideration, the Joint Motion to Remand is granted. Mr. Gibbs’

 conviction on Count Two is vacated. This appeal is dismissed and this matter is




        *
          In light of the parties’ joint motion, oral argument is not necessary, and this
 matter is submitted on the briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
 This order and judgment is not binding precedent, except under the doctrines of law
 of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5020   Document: 010110756228       Date Filed: 10/20/2022    Page: 2



 remanded with instructions to the district court to enter an amended judgment as to

 County Three only consistent with the Joint Motion to Remand.

       The Clerk is directed to issue the mandate forthwith.


                                           Entered for the Court
                                           Per Curiam




                                           2